Citation Nr: 0603796	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to December 
1984, and from September 1986 to September 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 action by a Vocational Rehabilitation 
Counselor (VRC) at the Milwaukee, Wisconsin RO, which 
effectively denied the veteran's claim seeking entitlement to 
additional vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code (as will be 
explained below, the veteran was determined to be 
"rehabilitated" for VA vocational rehabilitation purposes).  


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program in 2000 and into 2003, the veteran received a 
Bachelor of Science degree in Management Information 
Technology (MIT).

2.  The veteran has been employed with the federal government 
as a maintenance supervisor since 1994.

3.  The evidence does not reflect that the veteran's service-
connected low back disability, bilateral radiculopathy, and a 
hernia scar have worsened to the extent that the effects of 
these disabilities preclude him from performing the duties of 
the occupation for which he was found rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided from 2000 to 2003. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it does not appear that VA's 
heightened duty to assist and notify veteran's regarding 
their cases under the provisions of 38 U.S.C.A. §§ 5103, 
5103A (and implementing regulations) is applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court held that these 
expanded duties are not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51.  As well, the statutes at 
issue in this matter are not found in Chapter 51 (rather, in 
Chapter 31).  

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  Initially, 
the Board notes that currently, service connection is in 
effect for a low back disability, evaluated as 40 percent 
disabling, bilateral radiculopathy of the lower extremities 
(with separate evaluations of 10 percent assigned), and a 
hernia scar, rated as 10 percent disabling.  

It is noted that in September 1999, the veteran filed a claim 
for VA vocational rehabilitation.  In a December 1999 letter, 
the veteran indicated that he was employed as a Military 
Technician with the Army reserves as a civilian, and noted 
that, at the latest, he would lose his position by September 
2007 due to certain cut-backs.  

After a December 1999 counseling session, in which it was 
noted that the veteran was employed with the Army Reserve 
Maintenance Battalion as a supervisor (and had been working 
there since September 1994), it was determined that the 
veteran met the requirements for entitlement to VA vocational 
rehabilitation.  An individualized written rehabilitation 
plan (IWRP) was drawn up in January 2000, and thereafter, the 
veteran was enrolled in the vocational rehabilitation 
program.  See 38 C.F.R. § 21.40 (2005).  

Specifically, the veteran enrolled in Cardinal Stritch 
University in early 2000, finished his course work in April 
2003, and received a Bachelor of Science degree in MIT in 
August 2003.  The Board notes that the veteran's course of 
study was consistent with the program goal, documented in a 
January 2000 Counseling Record-Narrative Report (and IWRP), 
of acquiring and sustaining employment in the computer field, 
specifically, systems analysis and programming.  It is also 
noted that, according to a June 2002 Special Report of 
Training, the veteran continued working with the 84th Army 
Reserve Unit as a (civilian) supervisor in the 521st 
Maintenance Division (the Board assumes this is the same 
position reported in the December 1999 counseling report).   

In any event, based on the completion of his course work, it 
was determined, in May 2003, that the veteran was 
rehabilitated.  According to an October 2002 case note from a 
VRC, the veteran had visited with her in September 2002 and 
related that he continued to be employed by the federal 
government (at the General Schedule Grade 11, or GS-11, rate; 
the Board again assumes this was the job with the reserve 
unit) but was unsure how long he would stay employed due to 
downsizing.  He also noted that he was going to pursue a 
Master's degree whether VA could assist him financially or 
not.  The VRC related that she told the veteran that it would 
be hard justifying continued enrollment in the vocational 
rehabilitation program as the veteran was employed and would 
be more employable once he received his Bachelor's degree.  

In July 2003, the veteran filed a notice of disagreement with 
the determination that he was rehabilitated, and this appeal 
ensued.  In his notice of disagreement, he noted that his 
employment as a military technician was going to end in 2007, 
and that the jobs available to those with undergraduate MIT 
degrees, at least with the federal government, involve 
physical tasks that he is unable to perform due to his 
service-connected disabilities.  He attached an information 
technology (IT) specialist job announcement (with the Navy) 
to support his contentions.  In his substantive appeal, he 
indicated that he had no experience in the computer industry 
and that his physical limitations would make it difficult to 
secure an entry level position in that field.  He noted that 
his degree was in management and not computers, and added 
that during his enrollment in school, he was diagnosed with 
an acoustic neuroma that required surgery and that he had 
problems with balance and hearing in his left ear.  He noted 
that a Master's Degree combined with his other work 
experience would form a good foundation for employment 
possibilities (it is apparent, from a review of the notice of 
disagreement and substantive appeal, that the veteran was 
going to pursue a Master's degree in IT).  

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 C.F.R. 
§ 21.283(a) (2005); see also, 38 U.S.C.A. § 3101 (West 2002).  
The regulation also notes that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. 
§ 21.283(b) (2000).  

Section 21.283(c) holds that a veteran who has been found to 
be rehabilitated to the point of employability shall be 
declared rehabilitated when he: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated 
to the occupational objective of the veteran's rehabilitation 
plan for at least 60 continuous days if the veteran concurs 
in the change and such employment follows efforts to secure 
employment for the veteran in the occupation objective of a 
rehabilitation plan, is consistent with the veteran's 
aptitudes, interests, and abilities; and utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training. 

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in 2003.  At that 
time rehabilitation to the point of employability had been 
achieved.  

In this case, the record shows that, while in the vocational 
rehabilitation program and thereafter, the veteran was 
suitably employed, as defined above, with the federal 
government as a civilian supervisor with the Army Reserve.  
It is also clear that he had held this position for over 60 
days, and while this employment did not follow efforts to 
secure employment in the occupation objective of his 
rehabilitation plan, it could not have, since he had held 
this position prior to entering the vocational rehabilitation 
program (in fact, as noted above, since September 1994).  The 
Board finds that, while the facts in this case may not fit 
perfectly within the scenarios contemplated by 38 C.F.R. 
§ 21.283(1) and (2), set out above, they do clearly show that 
the veteran was rehabilitated in May 2003.  

To the extent that the veteran went on to pursue a Master's 
degree in IT (or another computer-related field), as he 
stated as his plan to the VRC in October 2002, this would 
also demonstrate that he was rehabilitated as he would have 
been pursuing additional education, in lieu of obtaining 
employment contemplated in the IWRP, after completing his 
prescribed program of training, and this additional education 
was not approvable as part of the his rehabilitation program; 
and, achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities would have been enhanced 
by the completion of the additional education.  See 38 C.F.R. 
§ 21.283(c)(3) (2005).  

Given the foregoing, i.e. that the veteran has been deemed 
rehabilitated, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2005).

As noted above, the veteran has three compensable service-
connected disabilities, most notably his low back disability 
and related radiculopathy.  The relevant medical evidence of 
record consists of 2004 records from Mark D. Shewczyk, M.D. 
and a June 2004 VA examination report.  Specifically, the 
report of an magnetic resonance imaging (MRI) study conducted 
by Dr. Shewczyk in March 2004 indicates that the veteran has 
a L4-5 disc bulge, and a milder L5/S1 bulge.  As well, in a 
May 2004 letter, Dr. Shewczyk reiterates this condition, 
noting that it was manifested by chronic pain, and 
recommended epidural injections.  The report of a VA 
examination conducted in June 2004 indicates a diagnosis 
degenerative disc disease at the L4-5 and L5-S1 levels, with 
bilateral radicular pain, greater on the left, and that these 
findings had increased since May 1997.

In this regard, the Board points out that similar findings - 
L4-5 disc bulging, left cutaneous neuropathy - were noted in 
the report of a May 1997 VA examination.  And, it is noted 
that, as discussed above, the veteran maintained employment 
during this period.  To the extent that the manifestations of 
his low back disability (with related radiculopathy) have 
increased since then (which the Board does not doubt) there 
is no suggestion that they have worsened to the extent that, 
when considered in relation to other facts, he is precluded 
from performing the duties of the occupation for which he 
previously was found rehabilitated.

The evidence also does not show that the type of occupation 
for which the veteran previously was found rehabilitated 
under Chapter 31 is unsuitable on the basis of his specific 
employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a)(2),(3) (2005).  The Board points out that a 
report of the classes taken by the veteran indicates that he 
took many computer-related classes at Cardinal Stritch, and 
from the literature provided, it appears that the MIT major 
is a computer oriented one.  Therefore, while the veteran 
appears to argue that his degree was in management and not in 
computer-related field, this does not appear to be the case.  
In any event, it would require the Board to engage in 
speculation to find that sedentary, entry-level positions 
(such as data entry or systems analysis) would not be 
available to him in this field once he separated from his 
employment with the Army Reserve.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2005) have not 
been met.  The Board points out that the purpose of the 
Chapter 31 vocational rehabilitation program is to provide 
the assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.  

As a final note, the Board points out that the veteran is 
well within his rights to try to reenter the vocational 
rehabilitation program if it can be determined at a future 
date that the occupation he was trained for is no longer 
suitable on the basis of his specific employment handicap and 
capabilities and, if other criteria are met, to include the 
establishment of an suitable employment plan.  


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


